Citation Nr: 0003272	
Decision Date: 02/09/00    Archive Date: 02/15/00

DOCKET NO.  97-24 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased (compensable) rating for 
epididymitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant served on active duty from June 1942 to January 
1946.

The instant appeal arose from a June 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in St. Petersburg, Florida, which denied a claim for an 
increased rating for epididymitis.


FINDING OF FACT

The appellant's service-connected epididymitis is not 
currently manifested by complete atrophy of both testes or 
urinary tract infection necessitating long-term drug therapy, 
1 to 2 hospitalizations per year and/or requiring 
intermittent intensive management.


CONCLUSION OF LAW

The criteria for a compensable rating for the veteran's 
epididymitis have not been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. § 4.115b, Diagnostic Codes 7599-7525 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board finds that the veteran's claim is well 
grounded.  In addition, there is no indication that there are 
additional, unsecured records that would be helpful in this 
case.  Therefore, the Board has no further duty to assist the 
veteran in developing his claim.  38 U.S.C.A. § 5107(b) (West 
1991).

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  Such 
evaluations involve consideration of the level of impairment 
of the veteran's ability to engage in ordinary activities, to 
include employment.  38 C.F.R. § 4.10 (1999).  Where there is 
a question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).

Although regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. §§ 4.1, 4.2, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  In evaluating the veteran's 
claim, all regulations which are potentially applicable 
through assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Service connection for epididymitis was granted in an October 
1947 rating decision.  A noncompensable disability evaluation 
was assigned which has been confirmed and continued to the 
present time.

The veteran filed the present claim for increase in October 
1995.  The Board has reviewed all the evidence of record.  
The only positive finding in the evidence of record compiled 
since the veteran filed his claim is an October 1996 private 
medical treatment record.  At that time, the veteran reported 
pain in the left testis.  The physician noted an indurated 
epididymitis but found that it was not tender.  As there were 
no positive findings of the testis, the working diagnosis was 
determined to be orchiodynia.  The recommended treatment was 
taking Advil for 10 days.  The veteran was to be reevaluated 
following that period.  However, the veteran did not receive 
the noted follow-up treatment as he called the private 
physician to inform him that he would be receiving further 
treatment at VA.

The Board notes that there are numerous other VA and private 
medical records of urological evaluation and treatment 
primarily in connection with the veteran's recurrent bladder 
cancer.  These records are silent as to complaint, treatment, 
or diagnosis of epididymitis, with the exception of the 
October 1996 private treatment record noted above.  The 
veteran asserts that there is a relationship between his 
bladder cancer and his service-connected epididymitis; 
however, the medical evidence of record fails to reveal such 
a relationship.

VA regulations provide that unlisted disorders should be 
rated under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely analogous.  38 C.F.R. § 4.20 
(1999).  The record reflects that the veteran is presently 
rated under the analogous criteria for epididymo-orchitis.  
38 C.F.R. § 4.115b, Diagnostic Code 7525 (1999).  Chronic 
epididymo-orchitis is rated as urinary tract infection.  Id.  
A 10 percent rating is warranted for urinary tract infection 
necessitating long-term drug therapy, 1 to 2 hospitalizations 
per year and/or requiring intermittent intensive management.  
38 C.F.R. § 4.115a (1999).  Recurrent symptomatic infection 
requiring drainage/frequent hospitalization (greater than two 
times a year) and/or requiring continuous intensive 
management warrants a 30 percent rating.  Id.

The Board has also considered the application of Diagnostic 
Code 7523 for complete atrophy of the testis.  The Rating 
Schedule provides ratings for complete atrophy of one testis 
(0 percent) and of both testes (20 percent).  38 C.F.R. 
§ 4.115b, Diagnostic Code 7523 (1999).  It is noted that 
consideration of criteria concerning loss of use of a 
creative organ may be warranted.  See 38 C.F.R. § 3.350(a)(1) 
(1999).

The medical evidence shows one recent instance of complaint, 
diagnosis, and treatment referable to epididymitis.  No 
tenderness was found at that time and the physician 
essentially concluded that there were no positive findings.  
A comprehensive examination and review of the medical 
evidence of record shows that the veteran has numerous 
complaints related to his bladder cancer; however, none of 
those symptoms has been medically linked to his service-
connected epididymitis.

Therefore, the Board finds that the evidence does not 
demonstrate epididymitis analogous to complete atrophy of 
both testes or urinary tract infection necessitating long-
term drug therapy, 1 to 2 hospitalizations per year and/or 
requiring intermittent intensive management.  In addition, 
there is no objective evidence demonstrating that the 
veteran's epididymitis results in an effective loss of use of 
a creative organ.  In this case, the Board finds no provision 
upon which to assign a higher rating.

When all the evidence is assembled, the Secretary is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The Board finds the preponderance of the evidence is against 
the claim for an increased rating for epididymitis.


ORDER

A claim for an increased (compensable) rating for 
epididymitis is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

